DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed December 8, 2021.  Claims 1, 5, 7, 12, 14, 16, 19, 20, 24-26, 31, 34, and 36 are amended.  Claims 29-31, 33, and 36 remain withdrawn.  Claims 1, 3, 5, 7-9, 12, 14, 16, 19, 20, 24-27, 34, and 35 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7-9, 12, 14, 16, 19, 20, 24-27, 34, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner does note that many of applicant’s arguments are directed at the failure of Ketai et al. (US 20130066341) to disclosure features, relationships, and functionalities of the device that are not being claimed.  Applicant should not that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical element” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7-9, 12, 14, 16, 19, 20, 24-27, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, applicant recites the tissue attachment unit as comprising “an optional elongation tail” and “a binder and/or an anchor which is optionally associated with said elongation tail when present”.  It is unclear if the elongation tail is required for the claim, and if the elongation tail is required, it is unclear if the binder and/or anchor would be associated with the elongation tail.  One having ordinary skill in the art cannot determine the scope of the claim.  Furthermore, claim 1 recites the setter configured to “optionally set an angle of its insertion into said tissue”.  It is unclear if the setter needs to be configured to set an angle or not, and therefore, the scope of the claim is unclear.  For examination purposes, examiner will remove all uses of “optionally” from the claim language for examination in order to provide a rejection most commiserate with applicant’s invention.
	Claims 3, 5, 7-9, 12, 14, 16, 19, 20, 24-27, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for depending from claim 1.
	Claims 19 and 20 each claims “said elongation tail”.  However, claim 1 does not necessitate an elongation tail, thus making the scope of claims 19 and 20 unclear.  Examiner’s intended interpretation of claim 1 will include the elongation tail in claim 1.
	Claim 34 claims the tissue attachment unit “comprises an elongation tail and a binder and/or an anchor associated with said elongated tail”.  However, it is unclear if these limitations are intended to be a second elongate tail and a second binder and/or a second anchor or are intended to refer to the limitations 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In light of the rejection under 112(b) above, claim 34 is rejected for introducing new matter.  Applicant has not disclosed a second elongation tail and a second binder and/or a second anchor associated with said tail.  Therefore, examiner’s best interpretation of the claim is rejected for introducing new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9, 14, 16, 19, 20, 24, 25-27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (“Patel” US 9220507) in view of Kortenbach et al. (“Kortenblach” US 20040193186).

    PNG
    media_image1.png
    279
    512
    media_image1.png
    Greyscale

It is noted that all claims are interpreted in light of the 112(b) rejections above.
	Regarding claims 1, 3, 5, 8, 9, 14, 16, 19, 20, 24, 25-27, 34, and 35, Patel discloses a repair device for a torn tissue (ligature clips are commonly used in repairing torn tissue), comprising:
	(claim 1) a tissue attachment unit comprising: (i) a tissue attachment element (100) comprising an attachment head configured for securing said repair device to said torn tissue (900); and (ii) an elongation tail (105);
	a clamp unit holding said tissue attachment unit, comprising the following separate elements: (i) a base configured to act as a positon platform (see annotated Fig. 19 above); (ii) side walls configured to hold the tissue attachment element (see annotated Fig. 19 above); and
	a binder which is associated with said elongation tail (215),
	wherein said tissue attachment unit is configured to remain on the torn tissue while said clamp unit is configured to be removed after attachment of the tissue attachment unit to the torn tissue (C11, L15-37);
	(claim 3) wherein said attachment head is further configured for connecting any two tissues (see Fig. 20A showing both connective tissue 960 and the blood vessel being clamped together);
	(claim 5) wherein said device is made of a biocompatible material (C1, L13-18);
claim 8) wherein said tissue is a torn tendon (as evidenced by Yeung et al. US 6530933 (C11, L10-34), repair devices such as that taught by Patel in view of Kortenblach are capable of being used in the repair of a torn tendon);
	(claim 9) wherein said attachment head comprises spikes (910, 912);
	(claim 14) wherein said attachment head comprises spikes (910, 912), said spikes are configured to be inserted into said torn tissue at a predefined angle, remove-therefrom if needed, and subsequently reinserted into said torn tissue (spikes 910, 912 have a smooth, sharp tooth-shape without barbs or hooks extending from the surface that would prohibit removal from tissue, and the spikes 910, 912 are at a fixed angle relative the remainder of the attachment head, allowing for a predefined or known angle of entry);
	(claim 16) wherein said spikes are extractable (spikes 910, 912 are capable of being extracted from tissue because they have smooth outer surfaces without barbs or hoods that would otherwise prohibit withdrawal);
	(claim 19) wherein an elongation tail is absent (in an alternate interpretation, examiner does not interpret the portion 105 of Patel as an “elongation tail” and therefore would otherwise meet the limitations of claim 1 as outlined above and subsequently apply to claim 19 where no elongation tail is required) and said tissue attachment element is secured in place via a direct connection to an anchoring site (see Fig. 20E);
	(claim 20) wherein an anchor is absent (no anchor, element 215 is considered a binder) and said attachment element is attached to any other device (see Fig. 21D showing the device attached to the applicator, which is another repair device used in the procedure);
	(claim 24) wherein said clamp unit is configured to define a tissue-attachment area at said torn tissue to which said attachment head binds/attaches (see Fig. 20A showing the clamp defining a tissue-attachment area, one simply would place the clamp unit over torn tissue for the clamp unit to define a tissue-attachment area at a torn tissue);
	(claim 25) wherein said side walls further comprise a mechanical element that assists in spreading the tissue for attaching said tissue attachment unit thereto (The limitation “mechanical element” 
	(claim 26) further comprising any other component of use during surgery (examples of other components otherwise unclaimed include convex stepdown component 130, bosses 145 and 150, hinge 115); 
	(claim 27) further comprising at least one attachment head (800);
	(claim 34) wherein the tissue attachment unit comprises a second elongation tail (elongation tail 105 corresponding to binder 800) and a binder associated with said elongation tail (800); and
	(claim 35) wherein the tissue attachment unit sets the angle of the attachment head insertion into said tissue (the attachment head 900 is a part of the tissue attachment unit, forming a fixed relationship with the elongation tail 105, thus the attachment head angle is set based on the angle of the tissue attachment unit);
	but Patel fails to disclose (claim 1) a setter configured to hold the tissue attachment element and set an angle of its insertion into said tissue.
	However, Kortenbach discloses a similar repair device, the device comprising a clamp unit (13) holding a tissue attachment unit (160) comprising a setter configured to hold the tissue attachment element and set an angle of its insertion into said tissue (12).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the setter taught by Kortenbach with the tissue repair device of Patel because the setter allows the clip applier to meet the substantial need for an endoscope compatible flexible clip applier that can transmit the force required to form a clip over the tissue (Kortenbach, [0006]).  The motivation for the modification would have been to provide a setter which is capable of .

	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kortenblach as applied to claim 1 above, and further in view of Yeung et al. (“Yeung” US 6530933).
	Regarding claims 7 and 12, Patel in view of Kortenblach discloses the repair device of claim 1, but not (claim 7) wherein said device comprises a drug releasing material; or (claim 12) wherein said attachment head is coated with drug releasing capabilities.
	However, Yeung discloses a similar repair device, wherein the repair device 13 comprises drug releasing substances (C18, L42-46).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the drug releasing substances taught by Yeung with the repair device of Patel in view of Kortenblach because the repair device can be used to deliver drugs and medication directly to the targeted tissue as needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771